•Brown, J.
(dissenting). — Section 2 of the amended answer denies that the Relators are the owners of the bonds, and alleges that they are mere agents of the owners. This allegation is admitted by the demurrer and motion for peremptory writ. So, it is not shown that Relators have the right to sue.
Ellis, J., concurs.
Final Judgment in Mandamus.
Per Curiam.
It appearing to this Court by the amended answer of the respondents herein, that the acts heretofore commanded by the alternative writ of mandamus to be performed by respondents have been performed by them in substantial compliance with the alternative writ of mandamus, and that nothing further remains to be done in the present proceeding for the complete termination therof according to law, it is' thereupon
*180Considered, ordéred and adjudged by the Court, that the -alternative writ of mandamus herein be, and the same is .•now hereby made perpetual and final, and that the return .«of the respondents showing compliance with said alternative writ of mandamus be, and the same is' hereby accepted, approved and filed as being in conformity thereto, and that -relators do have and recover of afid from the respondents, ..as officers of the City of Fort Pierce, Florida, the costs of .this proceeding to be taxed by the clerk. .
Davis, C. J., and Terrell, ' Brown and Buford, J. J., •concur.